Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dwight W. Thorn appeals the district court’s order granting summary judgment in favor of the Appellee on each of his employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Thorn v. Sebelius, 766 F.Supp.2d 585 (D.Md.2011). We dispense with oral argument because *275the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.